10
qu
12
13
14
is
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 4:21-cv-02178-YGR Document 28-1 Filed 07/15/21 Page 1 of 10

Adam S. Gruen (Cal. Bar No. 114888)

‘ LAW OFFICES of ADAMS. GRUEN

6592 Arlington Drive
Pleasanton, CA 94566
Telephone: (510) 685-6863
adamsgruen@aol.com

Attomeys for Plaintiff
METRO SERVICES GROUP,
a California corporation

Nicole Sheth (Cal Bar No. 253515)
Stephanie Ponek (Cal Bar No. 306295)
Kaufman, Borgeest & Ryan LLP
21700 Oxnard Street, Suite 1450
Woodland Hills, CA 91367

Telephone: (818) 880-0992

nsheth@kbrlaw.com
sponek @kbrlaw.com

Attorneys for Defendant

TRAVELERS CASUALTY AND SURETY
COMPANY OF AMERICA

UNITED STATED DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA |

OAKLAND DIVISION

METRO SERVICES GROUP,
a California corporation,

CASE NO: 21-CV-02178 YGR

)
)
) Hon. Yvonne Gonzalez Rogers
Plaintiff, )

) JOINT CASE MANAGEMENT

) STATEMENT OF PLAINTIFF ~
VS. ) METRO SERVICES

GROUP ) AND DEFENDANE TRAVELERS

TRAVELERS CASUALTY AND ) CASUALTY AND SURETY
SURETY COMPANY, and ) COMPANY OF AMERICA
DOES 1-15, inclusive, )
) DAE: July 21,2021
) TIME: 2:00 PM
) PLACE: Via Zoom
)

Defendants.

 

 

 

 
10
ja
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:21-cv-02178-YGR Document 28-1 Filed 07/15/21 Page 2 of 10

Plaintiff on Services Group (“Plaintiff” or “Metro”) and defendant Travelers Casualty
and Surety Company of America (“Defendant” or “Travelers”), collectively the “Parties,” submit
this Joint Case Management Statement in the Case, as follows:

I. JURISDICTION AND SERVICE

Jurisdiction is premised upon “diversity of citizenship” pursuant to 28 DB: S.C. Sections
1331 and 1332. Plaintiff also alleged a federal claim under the Racketeer Influenced Corrupt
Organizations Act (“RICO”). That claim, however, was dismissed, pursuant to Defendant’s
Motion to Dismiss - with Leave to Amend. Plaintiff intends to amend the Complaint to allege a
valid RICO claim The Court has jurisdiction of the pendent state law claims arising out of the
same operative & of facts. Supplemental jurisdiction over the non-federal claims is premised on
28 U.S.C. section 1441.

Il. BRIEF FACTS
A. Plaintiff's Allegations
Plaintiff tipctaeea a Private Company Dircetan and Officers Wrap Liability Insurance

Policy from the Travelers, covering the period April 19, 2017 through April 19, 2018 (the

- “Policy”). The Policy contains an express “Duty-to-Defend.”

The Policy has a stated $1 million limit for all claims; additionally the Policy provides
$500,000 in Supplemerital Personal Liability coverage to Metro where it is prohibited by law

from indemnifying an officer or director for an adverse judgment - which likely would be the

case here.

 

JOINT CASE MANAGEMENT STATEMENT

 
10
ia
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:21-cv-02178-YGR Document 28-1 Filed 07/15/21 Page 3 of 10

During the period the Policy was in place, Metro and three of its officers, were sued in the
San Francisco Superior Court by a competitor, Able Building Maintenance (“Able”). Able
alleged claims against Metro and three of its officers for misappropriation of confidential (and
trade secret) information. Travelers apeuniiedl the defense of the officers; it, however, denied
Metro’s tender of defense and indemnity.

Plaintiff; as a result of the Travelers’ denial of a defense, was forced to seek and hire
privately retained counsel. Meanwhile, Travelers provided a paid defense under the Policy for
the three employees of Metro in Able’s Action. Travelers refused to even provide Metro with
independent “Cumis” counsel.

Metro’s counsel, once again, tendered defense of the Able Action to Travelers. And
Travelers denied its duty to defend a second time - while utterly ignoring and failing to address
the duty to defend arguments asserted. Meanwhile, the defense costs paid by Travelers under the
Policy to the Travelers-assigned attorney for Metro’s employees had “eroded,” and virtually
exhausted, the $1 million limits of the Policy.

Metro, believing it was right all along, and that the law was on its de made a third tender
of defense. Two years after Metro’s initial tender, and with no new facts presented to it,
Defendant finally acknowledged its obligation and accepted tender of defense - subject toa
reservation of rights. By the time Defendant belatedly accepted the tender, however, Metro had |
suffered irreparable damage and prejudice. Much more is likely to befall it. Trial in the Able
Acton is around the corner. Able’s pre-trial settlement demand was in excess of $10 million.
Travelers is well aware of the settlement demand; it attended the seulement conference.

Be

 

JOINT CASE MANAGEMENT STATEMENT

 
Case 4:21-cv-02178-YGR Document 28-1 Filed 07/15/21 Page 4 of 10

Plaintiff ultimately expended over $1 million of its own funds to obtain sub-par counsel.
Due to the belated acceptance of tender, and with no money left in the till, Metro lost the »
opportunity to have a unified and coordinated and cost-effective joint defense with the assigned
attorney for the individual defendants. (iets also missed an opportunity to try to utilize the $1 to
$1.5 million policy limits to settle the case rather than have the entire Policy “burned through”
by expenditure of defense fees and costs incurred by others to Metro’s exclusion - and actual
prejudice. Metro also was denied legal representation of its own choosing under the protections

of the “Cumis” statute, codified in California Civil Code Section 2860. °

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

B. Defendant’s Response and Defenses

Defendant denies the substance of Plaintiff’s claims. In addition, Defendant contends that

Plaintiff's claims which were dismissed by the Court are barred or cannot be properly stated as

a matter of law.

 

JOINT CASE MANAGEMENT STATEMENT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:21-cv-02178-YGR Document 28-1 Filed 07/15/21 Page 5 of 10

Til. LEGAL CLAIMS/ISSUES
Plaintiff assert claims for (1) Breach of Contract [First Cause of Action]; (2) Bad Faith |
[Second Cause of Action] and Declaratory Relief [Ninth Cause of Action] that Defendant did
not challenge on its Motion to Dismiss. |

Plaintiff's additional Claims, that were the subject of Defendant’s Motion to Dismiss
include: Breach of Statutory Duty - Violation of California Civil Code Section 2860 [Third
Claim]; Promissory Estoppel [Fourth Claim]; Misrepresentation [Fifth Claim]; Fraud [Sixth
Claim]; Intentional Interference With Prospective Business Advantage [Seventh Claim]; and -
Violation of the Racketeering Influenced Corrupt Organizations Act [Eighth Claim].

It is Plaintiff’s position that California law mandates oF the insurer’s duty to defend is
to be broadly construed in favor of finding the duty exists. One reason for the rule is to
advance the social good of having insurers at least provide a legal defense where there is the
potential that damages arising from the accident or injury will properly be covered by
insurance.

The insurer’s duty to defend is immediate. The California Supreme eae in 2015
reaffirmed that this “Court has long maintained that if any claims in a third party
complaint...are even potentially covered by the policy, the insurer must provide its
insured with a defense to all claims.” Hartford Casualty Ins. v. J. R. Marketing (2015) 61

Cal. 4" 998, 991. That is true even where some claims are not covered so long as one or more

potentially may be covered. Jd at 997, 998.

 

JOINT CASE MANAGEMENT STATEMENT

 
10
11
12
13
14
15
16
17
18
19
20
24
22
23
24
25
26
27

28

 

 

Case 4:21-cv-02178-YGR Document 28-1 Filed 07/15/21 Page 6 of 10

As a result of the strong public policy favoring liability insurance, the California courts
have consistently ruled that any uncertainty as to whether a duty to defend is owed to the »
insured must be resolved in favor of the insured. B&E Convalescent Center. v. State Comp. Ins.
Fund (1992) 8 Cal. App. 4th 78, 99.

Despite this established law, Defendant denied Defendant’s repeated tenders of defense
(and indemnity) of a lawsuit filed against it that alleged that Plaintiff and its officers had
misappropriated and/or misused confidential and trade secret information of a competitor.
Plaintiff had to pay to defend itself - without benefit of insurance. Then, two years later, and in
the absence of any new facts or evidence, Defendant belatedly accepted the third tender upon
threat of legal action. However, Defendant then reneged on tht promise to pay Defendant’s
further defense costs.

Defendant has not challenged Metro’s claims for Breach of Contract, Bad Faith,” and For
Declaratory Judgment. No matter what claims remain after the next Motion to Dismiss, the
heart of the case will remain and the case - and exichiounrent of dates and deadlines - should

proceed accordingly
Defendant denies the substance of Plaintiff’s claims. In addition, Defendant contends that

Plaintiff’s claims which were dismissed by the Court are barred or cannot be properly stated as

a matter of law.

 

JOINT CASE MANAGEMENT STATEMENT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:21-cv-02178-YGR Document 28-1 Filed 07/15/21 Page 7 of 10

E _ IV. MOTIONS
Defendant anticipates that it will file another Motion to Dismiss to the extent it
anticipates that Plaintiff will not be able to establish the missing elements of each of the
dismissed claims. Defendant also anliotaaies it will file a Motion for Summary Judgment
and/or Summary Adjudication of Claims or Defenses.
V. AMENDMENT OF PLEADINGS
Plaintiff intends to amend its pleading, and to file a First Amended Complaint on or
before July 16, 2021.
VI. EVIDENCE PRESERVATION
The Parties assert that each has taken steps to refrain fom destroying evidence that is
deemed reasonably evident to be relevant to the issues in the action, including preservation of
all potentially written and electronic information.
VIL INITIAL DISCLOSURES
The Parties will make Initial Disclosures pater to Federal Rule 26(a) on or before
July 16, 2021, as established by Rule 26.
VII. DISCOVERY

A. Status

Plaintiff intends to commence all appropriate discovery. So, too, does Defendant.

The Parties intend to serve written discovery.

 

JOINT CASE MANAGEMENT STATEMENT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:21-cv-02178-YGR Document 28-1 Filed 07/15/21 Page 8 of 10

B. Depositions

The Parties intend to take depositions of the Parties through Federal Rule 30(b)(6),
and likely will conduct depositions of non-parties (and experts).
C. Close of Discovery
Plaintiff believes that discovery can be conducted - and completed by
December 31, 2021. Def:ndant, however, believes that July 31, 2022 is a more realistic date for

the close of discovery.

IX. CLASS ACTIONS

This case is-not a class action.

X. RELATED CASES
There are no related cases.
Xi. RELIEF SOUGHT IN ACTION

Plaintiffs seek general and special monetary damages in the complaint, trebled under

RICO; along with punitive and exemplary damages, aad reasonable attorney’s fees.
XII. SETTLEMENT AND ALTERNATE DISPUTE RESOLUTION

There have been no settlement discussions. No mediation has taken place. Plaintiff is
willing to participate in ENE; both Partles are agreeable to participate in mediation afier
discovery is complete.

XIII. CONSENT TO MAGISTRATE JUDGE

- Plaintiff declined to consent to use of a Magistrate Judge in this case.

 

JOINT CASE MANAGEMENT STATEMENT

 
10
re
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:21-cv-02178-YGR Document 28-1 Filed 07/15/21 Page 9 of 10

XIV. OTHER REFERENCES

The Parties do not believe any reference is appropriate at this time.
XV. NARROWING OF ISSUES
Both Parties intend to file a Motion oe Judgment and/or For Summary
Adjudication of Claims or Defenses.
XVI. EXPEDITED SCHEDULE

The Parties do not believe an expedited schedule is appropriate given the facts of the

case.

XVII. SCHEDULING

Plaintiff seeks a close of discovery of December 31, 2021; Defendant seeks a close of
discovery on July 31, 2022. The Parties request that percipient witness discovery remain open
until 75 days before trial, with dates and deadlines for expert discovery set in accordance -
with Rule 26.

XVII. TRIAL

Plaintiff requests trial by jury. Plaintiff estimates that trial will soliains five to seven days.

Plaintiff requests that trial be set in March 2022; Defendant seeks a trial date in January 2023.
XIX. DISCLOSURE OF INTERESTED ENTITIES OR PERSONS.

The Parties have filed Certifications of Interested Entities or Persons.

 

JOINT CASE MANAGEMENT STATEMENT

 
10
rel
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:21-cv-02178-YGR Document 28-1 Filed 07/15/21 Page 10 of 10

XX. OTHER MATTERS

The Parties are not aware of any other matters that need to be addressed at this time. —

Dated: July 13, 2021

Dated: July 3: 2021

LAW OFFICES OF ADAM S. GRUEN

Aedam S. Gruen
By

 

Adam S. Gruen
Attorneys for Plaintiff

KAUFMAN BORGEEST & RYAN LLP

By
Nicole Sheth
Attorneys for Defendant

ate

 

JOINT CASE MANAGEMENT STATEMENT

 
